Citation Nr: 1230051	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.S.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 1953. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to a TDIU. 

In March 2011, the Veteran and J.S. testified before a Veterans Law Judge at the RO (Travel Board hearing).  Thereafter, in July 2011, the Board remanded the claim of entitlement to a TDIU for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge that presided over the Veteran's March 2011 hearing, and that had authored the July 2011 remand of his claim, is no longer employed by the Board, since having retired.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). 

Consequently, in a letter dated in August 2012, the Veteran was notified of that Veterans Law Judge's retirement and of the consequent options, including the right to have another hearing before a different Veterans Law Judge that will ultimately decide the appeal.  

In his August 2012 response, the Veteran indicated that he wished to appear before a different Veterans Law Judge at the RO, a Travel Board hearing.  This additional hearing therefore must be scheduled before deciding his appeal.  38 C.F.R. §§ 20.700(a), 20.704 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

